Citation Nr: 0710854	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
defective vision, to include cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

Service department records show that the appellant had the 
following service during World War II:  Beleagured status 
from December 1941 to May 1942, prisoner of war status from 
May 1942 to September 1942, no casualty status from September 
1942 to April 1943 and regular Philippine Army service from 
April 1945 to February 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

Since the RO last considered the issue on appeal, the veteran 
has submitted additional evidence.  A supplemental statement 
of the case has not been issued since these submissions and 
the veteran has not waived RO consideration of the evidence.  
See 38 C.F.R. §§ 19.31, 20.1304 (2006).  The bulk of this 
evidence addresses disabilities not the subject of this 
appeal.  Addressing the disability on appeal is a statement 
from the SM Foundation Inc. Mobile Clinic, dated in June 
2005, which indicates that the veteran has cataracts of both 
eyes, a medical certificate from Dr. Miando C. Unciano, dated 
in April 2006, stating the same finding, and a report of VA 
examination dated in February 2006 indicating that the 
appellant's best corrected vision was 5/200 or worse.  This 
evidence is cumulative of other evidence of record.  The 
Board concedes that the veteran currently has cataracts of 
both eyes and that his best corrected vision is no better 
than 5/200.  Thus, the Board finds no prejudice to the 
appellant in proceeding to adjudicate his claim.  See 38 
C.F.R. 20.1304 (2006).





FINDINGS OF FACT

1.  In a decision dated in September 1992, the Board denied 
the veteran's claim to reopen a previously denied claim for 
service connection for defective vision.  

2.  The evidence received since the Board's September 1992 
decision which denied service connection for defective 
vision, which was not previously of record, and which is not 
cumulative or redundant of other evidence of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1992 Board decision that denied entitlement 
to service connection for defective vision is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).  

2.  New and material evidence has not been received since the 
Board's September 1992 decision which denied a claim of 
entitlement to service connection for defective vision; the 
claim for service connection for defective vision, to include 
cataracts, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
March 2004 and November 2006.  The March 2004 letter informed 
the appellant of the requirements of a successful service 
connection claim and the definition of new and material 
evidence.  This letter also informed the appellant of his and 
VA's respective duties in obtaining evidence.  He was asked 
to submit information and/or evidence, which would include 
that in his possession, to the RO.  The November 2006 letter 
provided the veteran with notice as to assignment of 
disability ratings and effective dates.  The content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the timing of the VCAA notice letters did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect.  In this regard, the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Indeed, since the March 2004 letter, the veteran and 
his representative have presented additional argument and the 
veteran has submitted additional medical evidence.  The RO's 
issuance of the November 2005 supplemental statement of the 
case afforded the veteran additional process.  Furthermore, 
any defect in timing of the notice regarding assignment of 
disability ratings and effective dates cannot result in 
prejudice to the veteran.  As the Board is denying the 
veteran's claim to reopen, any questions as to these 
downstream elements are moot.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the 
March 2004 letter, the veteran was provided with notice 
regarding new and material evidence.  The Board is aware that 
this letter did not specifically state that evidence must 
prove that the veteran's current vision disorder was caused 
by or had its onset during service, evidence that was lacking 
in the claim to reopen denied by the Board in September 1992.  
The Board is also aware that the veteran was provided the 
standard for new and material evidence as amended in August 
2001, although his claim to reopen was filed prior to August 
2001.  However, as explained below, the veteran clearly had 
actual knowledge of what evidence was required to reopen his 
claim and thus was not prejudiced by these defects.  

In his May 2002 notice of disagreement, the veteran argued 
that his disability had its onset during service.  He stated 
his belief that the evidence demonstrated that his vision 
disorder was incurred during service when he argued "this is 
an answer on your denial of my POW benefits and on my 
disability incurred in line of duty while I was with the 
USAFFE...your reasons for denying my claims is refutable to the 
fact that ... my right eye blindles (sic) which was incurred in 
line of duty on June 29, 1943... I am also appealing for the 
reconsideration for my defective eye vision attached herewith 
is the certification by Dr. Carmela R. San Miego, 
Ophthalmologist, Dept. of Optalmology, Quezon City General 
Hospital."  Included with this notice of disagreement was a 
document from the Department of Opthamalogy, dated in April 
2002, that stated "blindness of R eye blurring of L eye 
[illegible]1941 Pts R eye was app. hit by shrapnel thus 
causing blindness."  

In a statement dated in December 2003, the veteran argued 
"...my eye defect which I believed was incurred while in 
service.  As shown in my service records and F23 I had a very 
traumatic experience when confined at the Vargas Hospital for 
almost 6 mos. From Dec. 27, 1942 to June 29, 1943 where I 
lost my eyesight because of no food, no medicine and 
accompanied of bad [illegible] and maltreatment while I was 
in prison."  The veteran also resubmitted a certification 
from the Armed Forces of the Philippines stating that his AG 
Form 23 showed that he had right eye blindness and was 
treated at Vargas Hospital from December 1942 to June 1943.  
He also submitted another copy of that AG Form 23 and a copy 
of a document stating that all records where he received 
treatment been eaten by termites and then burned, so 
verification of his treatment could not be accomplished.  In 
April 2004 and December 2004, he again submitted statements 
arguing that his right eye blindness was incurred in the line 
of duty.  In a March 2005 letter, the veteran stated that he 
had "already submitted all possible documents and medical 
records to substantiate my claim.  He also submitted another 
copy of an "Enlistment Record" reporting "shrapnel scar 
right eyebrows."  

As these communications clearly illustrate, the veteran was 
fully aware that the evidence lacking in this case was 
evidence showing that his vision disorder had its onset 
during service or was caused by his service.  He has also 
made it clear that he has no further evidence to submit.  The 
Board thus finds that he has demonstrated actual knowledge of 
what constitutes material evidence in this case, that is, 
evidence showing that his disability had its onset during 
service or was caused by his service.  The March 2004 letter 
informed him of what constituted new evidence, whether under 
the old or amended version of 38 C.F.R. § 3.156.  Whether the 
old or amended definition of material evidence was supplied 
to the veteran is of no consequence in this case, as a 
practical matter he has demonstrated that he knows he must 
submit evidence to substantiate his claim and that the 
evidence must prove onset of his vision disorder during 
service, and he has indicated that he has no more evidence to 
submit in this regard.  As the veteran has demonstrated 
actual knowledge of the evidence necessary to reopen his 
claim and has had a meaningful opportunity to participate 
effectively in the processing of his claim by submitting 
additional argument and evidence, he has not been prejudiced 
by the defect in notice regarding new and material evidence.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other evidence not of record, 
other than requests to obtain records that he has asserted no 
longer exist.  In claims to reopen previously denied claims, 
assistance does not include providing a medical examination 
or obtaining a medical opinion unless new and material 
evidence has been submitted.  38 C.F.R. § 3.159(c)(4)((i).  
Here, no examination is afforded the veteran because new and 
material evidence has not been submitted.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006), Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.  


New and Material

The appellant contends that he currently suffers from 
blindness in both eyes as the result of sustaining a shrapnel 
wound of the right eyebrow on April 1, 1942, or 
alternatively, as the result of hardships experienced as a 
prisoner of war.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for defective vision was initially denied 
by the RO in an August 1958 rating decision.  The most recent 
denial of this claim was in a September 1992 Board decision.  
In that decision, the Board determined that since the 
previous Board denial of the same claim in June 1976, no new 
and material evidence had been submitted showing onset of 
defective vision during service or injury during service 
resulting in defective vision.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal. See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally-
decided claim received on or after August 29, 2001.  The 
veteran's request to reopen his claim was filed prior to that 
date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the last final denial by 
the Board, in September 1992, includes documents received 
from the National Personnel Records Center (NPRC), letters 
from allegedly fellow service personnel who attested to 
injuries incurred by the appellant during his service, 
letters signed by physicians concerning the appellant's 
vision, certificates from Philippine government agencies and 
hospitals, and VA examination reports.

Service records were received from the National Personnel 
Records Center in June 1955.  These records included a 
document entitled "Personal Record Army of the Philippines" 
and dated in December 1945.  This document contained, under a 
heading "Physicians Examination" the notation 
"conjunctivitis" for eye abnormalities.  Also contained in 
these records is an "Affidavit for Philippine Army 
Personnel" PA AGO Form 23 filled out and signed by the 
veteran in March 1946.  This Form 23 contains the notation 
that the veteran had an injury described as "eye (blind)" 
which was also described as "not permanent" and treated at 
the Vargas Hospital in Pasig, Rizal from December 1942 to 
June 1943.  

Also of record was a document entitled "Enlistment Record" 
with the notation "shrapnel scar right eyebrows (Marivelos 1 
April 4 [illegible]" dated March 2, 1946.  In April 1958, 
the service department stated that the authenticity of this 
document could not be verified and was not included in the 
personnel file requested from the Philippine Army.  

In a letter dated in June 1955, the veteran stated that he 
surrendered to the enemy in 1942 and was taken prisoner.  He 
stated that during his time as a prisoner of war he 
"committed beri-beri, malaria and loss of my clear sight."

A.N.H., in a June 1956 statement, indicated that he served 
with the veteran and that the veteran was hit in the right 
eyebrow by a fragment of an enemy bomb, was treated by the 
Medical Unit of Battery F of the Philippine Army, and had 
complained of weak eyesight ever since.  In August 1956 and 
January 1975 statements, I.V.C. another individual who states 
that he served with the appellant, essentially repeated 
A.N.H.'s assertions.  In a June 1957 statement, Matias 
Bugtong asserted that he assisted a Dr. Teodulo Mendoza in 
the treatment of the appellant from March to July 1943 for 
weak eyesight apparently contracted in the line of service.  
He also stated that Dr. Mendoza would be better able to 
provide detailed accounts of the treatment but that Dr. 
Mendoza was deceased.  

A June 1972 hospital summary indicated that the appellant was 
treated for chest and back pains and listed, as one of his 
diagnoses, presbyopia of both eyes.  An August 1972 medical 
certificate, signed by Pablo S. Zamora, M.D., listed an 
impression of painful residual shrapnel scars, left brow, and 
presbyopia.  In a January 1975 letter, E.V.C., who indicated 
that he was the commanding officer of the appellant's unit, 
stated that the appellant received shrapnel wounds over his 
right eye in April 1942.  

In December 1975, the appellant underwent a VA examination.  
The examination report indicated that both of the veteran's 
eyes were normal, including externally normal, and that his 
right eye vision was 20/50, corrected to 20/20, and his left 
eye vision was 20/20.  This report also found the veteran's 
skin to be negative and that there was no abnormality of the 
head, face and neck.

A certification of the Rizal Public Hospital, received in 
July 1979, reported that records prior to 1952 had all been 
eaten by termites and burned, and therefore, the veteran's 
alleged treatment at this institution could not be verified.  

A March 1984 VA examination report listed injuries as a 
three-quarter inch scar of the right eyebrow, allegedly 
sustained while a guerilla in Bataan, in 1942.  

A note on letterhead of Gregorio S. Borja Jr. M.D., received 
in November 1985, stated that the appellant had blurring of 
vision.  A similar note is of record, dated in March 1989.  A 
note on a prescription form of Romeo L. Flores, M.D., dated 
that same month, reported that the appellant had left eye 
vision of 20/10 and right eye vision sufficient to count 
fingers at one foot, and reported the veteran's history of a 
shrapnel wound of the right eyebrow.  A note on a 
prescription form of Henry M. De Leon, M.D., dated in 
February 1990 reported that the this physician treated the 
appellant during World War II for a slight wound on the side 
of the appellant's right eye which caused his blindness.  
This note stated that the veteran was treated for eye 
blindness from June 1943 to February 1945.  

February and March 1990 certifications from the Department of 
National Defense General Headquarters, Armed Forces of the 
Philippines remark that the appellant incurred non permanent 
eye blindness at Pasig, Rizal and was treated at Vargas 
Hospital from to December 1942 to June 1943.  These documents 
all refer to paragraph 5 of the veteran's F-23 or, 
alternatively PA-AGO F23.  

A November 1990 VA medical examination report did not contain 
complaints of blindness.  However, the legible portion of a 
remarks section indicates that the appellant should be able 
to read at least 20/50.  He was diagnosed as suffering from 
immature cataract and myopia of both eyes and exaggeration of 
visual impairment.  

Evidence received since the September 1992 Board decision 
includes copies of the above evidence, or evidence merely 
redundant of the above, and documents from health care 
facilities.  

The veteran has submitted October 1993 and December 2000 
certifications from the Department of National Defense 
General Headquarters, Armed Forces of the Philippines, that 
contain the same information as the earlier certifications 
from this agency, and indeed all derive from the same F-23 
or, alternatively PA-AGO F23 that has been of record since 
1958.  He also submitted copies of the June 1972 hospital 
summary, copies of his PA AGO F 23 Affidavit for Philippine 
Army Personnel, copies of the certification that the hospital 
records of his treatment in 1942 had been eaten by termites 
and burned.  This evidence was already of record at the time 
of the September 1992 Board decision, and is thus not new 
evidence.  

In a statement received in March 2001 the veteran stated that 
he was blind when he was released from prison camp and does 
not know the reason for his blindness, attributing it to 
hardships experienced as a prisoner of war "like scarcity of 
food and water, was inflicted with dysentery, malaria, beri-
beri, skin diseases (galis-aso), etc.".  Thus, he 
essentially repeated the assertions stated in the June 1955 
letter.  

New evidence includes a February 1991 eye ear nose and throat 
(EENT) evaluation letter signed by Guillaermo G. Guzman, 
M.D., the appellant's vision is described as 20/200 in both 
eyes with an assessment to consider macular degeneration of 
the right eye.  Also new is a statement signed by J.E. Ramos, 
M.D. indicating that the veteran was seen in August 1994 for 
macular degeneration and cataracts of both eyes.  Also new is 
a "dispensary record" dated in January 1959 and signed by 
Vicente J. Yia, M.D. showing that the veteran was treated for 
an abrasion of the left eyebrow in December 1951, for a 
foreign body of the left eye in February 1952, and for acute 
catarrhal conjunctivitis of the right eye in November 1954.  
Also of record is what appears to be a VA report of physical 
examination from April 2000 recording a 1 by 2 centimeter 
linear scar over the inferior portion of the right eyebrow.  
A statement from the SM Foundation Inc. Mobile Clinic, dated 
in June 2005, indicates that the appellant has cataracts of 
both eyes, as does a medical certificate from Dr. Miando C. 
Unciano, dated in April 2006.  A VA examination report, dated 
in February 2006, indicated that the appellant's best 
corrected vision was 5/200 or worse.  A note received in 
January 2006, and signed by J.E. Ramos, M.D. indicated that 
the appellant was treated in August 1994 for immature 
cataract and macular degeneration of both eyes.  

None of this evidence is material evidence because none of 
this evidence tends to show that the veteran's current 
defective vision had its onset during service or was caused 
by any event, disease, or injury during his service.

A statement dated in April 2002 from the Quezon City General 
Hospital states that the appellant was apparently hit by 
shrapnel in the right eye causing blindness of the right eye 
and blurring of the left eye.  He was diagnosed with age 
related cataracts, mature, of both eyes and blephoritis of 
both eyes.  He was advised to undergo a B-scan to rule out 
interocular foreign body of the right eye as he had claimed 
to have been hit by shrapnel.  While the report refers to a 
shrapnel injury, the report makes no separate finding of a 
shrapnel injury and by its own language only records the 
history related by the veteran.  The mere presence of the 
history in a medical report does not make that history new or 
material evidence.  Rather, it is only the same assertion 
that the veteran made prior to the last final denial and is 
thus redundant evidence and not new evidence.  As stated 
above, the current condition of the veteran's vision is not 
material evidence tending to show service incurrence.  

As new and material evidence has not been submitted, the 
veteran's claim to reopen his previously denied claim for 
entitlement to service connection for a vision disorder must 
be denied.  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for entitlement to service connection for 
defective vision, to include cataracts, is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


